       Case: 1:16-cv-03927 Document #: 89 Filed: 08/08/19 Page 1 of 1 PageID #:779




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  EHAB SALEM,

        Plaintiff,
                                                        No. 16-cv-3927
  v.

  LEGAL LIAISON SERVICE, et al.,                        Judge John J. Tharp, Jr.

        Defendants.



                               DEFAULT JUDGMENT ORDER

         Judgment is hereby entered in favor of Plaintiff Ehab Salem and against Defendant Legal

Liaison Service in the amount of $32,000.00 for violations of 15 U.S.C. § 1681s-2.



Dated: August 8, 2019




                                                            John J. Tharp, Jr.
                                                            United States District Judge




                                                1
